41 F.3d 1507
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John SULLIVAN;  Larry Brock, Plaintiffs-Appellants,v.CITY OF ESTRAL BEACH;  Jan Jay, Police Officer, Defendants-Appellees.
No. 93-2352.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1994.

1
Before:  MARTIN and BOGGS, Circuit Judges;  BELL,* District Judge

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of the district court be, and it hereby is, AFFIRMED;  as there was no error in the jury verdict.



*
 The Hon.  Robert Holmes Bell, U.S. District Court for the Western District of Michigan, sitting by designation